Citation Nr: 0307225	
Decision Date: 04/15/03    Archive Date: 04/24/03

DOCKET NO.  94-21 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
right foot.  

2.  Entitlement to service connection for ulcer disease.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel




INTRODUCTION

The veteran served on active duty from November 1942 to 
November 1945, and from November 1950 to September 1951.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  The veteran has since moved into the jurisdiction 
of the Winston-Salem, North Carolina, RO, from where this 
case is certified.  

When the case was previously before the Board, in March 1996, 
it was noted that the veteran's representative raised the 
possibility of a claim under 38 U.S.C.A. § 1151 (West 1991 & 
Supp. 1998).  The issue was referred to the RO for 
appropriate action.  In its February 1999 decision, the Board 
noted that, in July 1998, the RO had denied compensation 
under 38 U.S.C.A. § 1151 for ulcer disease due to VA medical 
treatment for arthritis; the veteran was notified of the 
decision, and apprised of his appellate rights; and he did 
not file a timely appeal.  Hence, that issue is not before 
the Board.  

In February 1999, the Board found that new and material 
evidence had been submitted to warrant reopening the claim 
for service connection for residuals of a right lower 
extremity injury, claimed as arthritis, and remanded the 
issue to the RO for readjudication de novo, as well as the 
issue of service connection for ulcers, claimed as secondary 
to medication for treatment of arthritis.  


FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  In a July 1990 decision, the Board determined that a DD 
Form 214 showing World War II combat service and wounds was 
not authentic; the Court of Veterans Appeals upheld that 
Board in a decision dated in August 1992.  

3.  A right ankle/foot injury was not incurred in service; 
there is no medical opinion that a pre-service right 
ankle/foot disorder treated in service was permanently 
aggravated in service; arthritis in the right ankle was first 
shown many years after the veteran was separated from active 
duty service; and there is no medical opinion of a nexus 
between currently diagnosed right ankle arthritis and the 
veteran's active duty service.  

4.  Ulcers, gastritis, were first shown many years after the 
veteran was separated from active duty service and there is 
no medical opinion of a nexus between a service-connected 
disability and ulcers or gastritis.  


CONCLUSIONS OF LAW

1.  Arthritis in the right ankle was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.303, 3.326(a) (2002).  

2.  Ulcer disease was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.303, 3.310, 3.326(a) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

The Board finds that the correspondence sent to the veteran 
in March 1993, July 1993, March 1994, July 1998, March 2000, 
and August 2001, describing what VA would do to assist the 
veteran, the evidence the veteran needed to provide, and the 
evidence the VA had, and Statements of the Case, issued in 
September 1993 and June July 1998, as well as Supplemental 
Statements of the Case, issued in July 1998 and July 2002, 
provided to both the veteran and his representative, provided 
notice to the veteran of what the evidence of record 
revealed.  Additionally, these documents provided notice why 
this evidence was insufficient to award the benefits sought.  
Thus, the veteran has been provided notice of what VA was 
doing to develop the claims, notice of what he could do to 
help his claims, and notice of how his claims were still 
deficient.  Cf. Quartuccio v. Principi, 16 Fed App. 183 
(2002).  No further assistance is necessary to comply with 
the requirements of this new legislation, or any other 
applicable rules or regulations regarding the development of 
the pending claims.  

Factual Background

The veteran had two periods of active duty service.  
Verification from the service department, dated in July 1948, 
shows that he served from November 1942 to November 1945.  
The service medical records for that period do not contain 
any complaints, treatment or symptomatology for a right lower 
extremity disease or injury, or for any gastrointestinal 
disease.  Separation examination noted that the feet were 
normal, with no findings pertaining to gastrointestinal 
disorder.  The DD Form 214, also received in 1948, confirms 
his service from November 1942 to November 1945, and notes 
his decorations and citations as:  American Service Medal, 
Distinguished Unit Badge, Victory Medal, and the European 
African-Middle Eastern Service Medal.  

VA post-service hospitalization records for June to October 
1948 show that, an hour and a half prior to hospital 
admission, the veteran stumbled and twisted his right ankle.  
X-ray revealed a simple fracture of the distal shaft of the 
right fibula, without displacement, and a crack through the 
distal tibia involving the internal malleolus, and no 
displacement fragments.  A cast was applied and, by October 
1948, fractures were healed.  From October 1948 to January 
1950, he was hospitalized in another VA facility for 
psychiatric treatment.  While hospitalized, there was no 
indication of any right ankle/foot disorder or 
gastrointestinal problems noted.  

In November 1950, the veteran re-enlisted in the service and 
served on active duty from November 1950 to September 1951.  
Re-enlistment examination revealed that the bones, joints, 
and feet were normal; no gastrointestinal complaints were 
noted.  In December 1950, he gave a history of two previous 
fractures of his right ankle; x-ray revealed fusion between 
the cuneiform bones and the bases of the right first, second, 
and third metatarsals.  In April 1951, he complained of right 
ankle pain; was prescribed whirlpool treatment and an elastic 
bandage.  Discharge examination revealed no deformity or 
limitation of motion of the right foot; a three inch vertical 
scar on the medial aspect of the right ankle; and notation, 
by history, that he had broken the right foot in 1944, 1945, 
1946, and 1948, always in the same place, and that he now had 
pain during bad weather and with extremes of walking.  No 
complaints or findings of gastrointestinal disorder noted.  

The veteran's DD Form 214, received in November 1951, 
confirms active duty service from November 1950 to September 
1951.  Under the section for listing awards and decorations, 
"None" was noted.  

Post-service, private hospitalization report for March 1975 
shows interbody fusion at C 3-4 and C 4-5, as result of a 
1968 automobile accident.  The report of a July 1976 VA 
examination notes a 5 1/2 inch scar located on the lower 
third of the right leg, medially.  Range of motion of the 
right ankle was satisfactory, with no pain elicited on any of 
its movements.  X-ray of the right tibia and fibula revealed 
some irregular real fine areas relative lucency in the distal 
tibia, of unknown etiology, that did not look like an old 
trauma.  Digestive system was normal.  

Medical statements, dated in August and October 1980, from 
the veteran's treating physician, J. Pitts, M.D., essentially 
noted arthritis in the cervical spine, due to earlier 
automobile accident, and in the right hip, for which he was 
prescribed Indocin.  

VA examination report of January 1982 notes no abnormalities 
of the digestive system.  The diagnoses included degenerative 
joint disease.  VA examination report of February 1983, notes 
the veteran relating he twisted his right ankle in 1948, 
which was casted, and he had been placed on crutches for six 
months; no surgery was required.  The only problem was 
recurrent strains throughout the years, and morning 
stiffness, which decreased with exertion.  On examination, 
the abdomen was normal; there were no gastrointestinal 
complaints; and the extremities were without cyanosis, 
clubbing or edema.  X-ray of the right ankle revealed 
irregular sclerosis, with some mixed lucency in the distal 
tibia; asymmetry of the ankle ortise, with narrowing 
laterally; no destructive process; and calcification between 
the distal tibia and fibula.  

In late 1988, the veteran submitted a copy of a DD Form 214, 
showing active duty service from November 1950 to September 
1954 and which contained indications for combat awards.  In 
its rating decision of July 1990, the Board determined that 
the recently submitted DD Form 214 showing World War II 
combat service and wounds was not authentic; the Court of 
Veterans Appeals upheld the Board in an August 1992 
memorandum decision.  

The veteran's VA outpatient treatment records for 1988 to 
1995 show that he was seen for various disorders, including 
peptic ulcer disease (August 1993) and for multiple joint 
arthritis.  His private treatment records for 1990 to 1993 
essentially reflect findings similar to those of his VA 
records.  During a February 1993 VA orthopedic examination, 
the veteran related a history of receiving a gunshot wound to 
the right foot.  Following examination, but without review of 
the record, the examining physician offered the diagnoses of 
degenerative joint disease and right ankle arthritis 
abnormality, more likely than not to be a sequelae of a 
gunshot wound sustained in 1944.  

Medical statements, dated in July and October 1993, from the 
veteran's private treating physician, L. Boaz, III, M.D., 
noted gastritis in July 1993 and that, although there are 
many contributing factors to the development of gastritis or 
ulcers, there have been two proven entities that can be 
directly related to causing gastritis or ulcers: tobacco use, 
as well as aspirin or NSAID (non-steroidal anti-inflammatory 
drug) use.  The veteran had been taking Motrin and was 
currently taking Indomethacin, which the physician offered, 
as well as tobacco use, was contributing to the veteran's 
symptoms.  Because of the veteran's severe arthritis, he was 
unable to do without the NSAID's.  Hence, the physician felt 
that the veteran's use of NSAID's was a contributing factor 
to his symptoms, although not the only factor.  

By rating decision of January 1996, the veteran was awarded 
housebound benefits, based on his age and disabilities.  
Medical examination revealed that he had chronic obstructive 
pulmonary disease; was oxygen dependent; and had a slow gait.  
There was no mention of any significant pathology involving 
any of his extremities.  He was scheduled for VA examinations 
in November 1996, February 1998, and March 1999, but was 
unable to report because of poor health.  

The service department was requested to verify the combat 
decorations claimed by the veteran and to determine whether 
such combat decorations were based on the DD Form 214 
supplied by the veteran (deemed altered and not authentic by 
the Board).  If verified, copies of the award certificates 
were requested.  In response, the service department noted 
that the veteran's service records had apparently been 
destroyed in the fire that had occurred at the National 
Personnel Records Center in the early 1970's.  

Private medical records for September 1999 and September 2000 
essentially indicate that the veteran was bed bound and 
unable to travel, due primarily to chronic obstructive 
pulmonary disease.  VA examination scheduled for April 2002 
was cancelled due to the veteran's poor health.  In August 
2002, the veteran's son informed VA that the veteran was 
residing in a nursing home facility.  

Service Connection

A veteran seeking disability benefits must establish: (1) 
status as a veteran; (2) the existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of the disability; and (5) the effective date 
of the disability.  See Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000). 

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Service connection may be demonstrated either by 
showing direct service incurrence or aggravation or by using 
applicable presumptions, if available.  See Combee v. Brown, 
34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically addressing 
claims based on ionizing radiation exposure).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  See 38 C.F.R. § 3.303(b); see also Savage v. 
Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence must 
be medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  See Savage, 10 
Vet. App. at 495.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  See 38 C.F.R. § 3.303(b).  

If the disorder is not chronic, it may still be service 
connected if it is observed in service or an applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present disorder to that symptomatology.  Id.  Again, whether 
medical evidence or lay evidence is sufficient to relate the 
current disorder to the in-service symptomatology depends on 
the nature of the disorder in question.  Id.

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in-
service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

A.  Arthritis of the Right Foot

During the veteran's initial active duty service, there is no 
indication of any right lower extremity problems, and he was 
separated from service in November 1945.  In June 1948, he 
fractured his right ankle, which was casted.  By October 
1948, the fracture had healed, without residuals.  During his 
second period of active duty service, he was treated for 
complaints of right ankle pain.  He gave a history of two 
previous fractures of his right ankle; x-ray revealed fusion 
between the cuneiform bones and the bases of the right first, 
second, and third metatarsals.  In April 1951, he complained 
of right ankle pain; was prescribed whirlpool treatment and 
an elastic bandage.  Discharge examination revealed no 
deformity or limitation of motion of the right foot; a three 
inch vertical scar on the medial aspect of the right ankle; 
and notation, by history, that he had broken the right foot 
in 1944, 1945, 1946, and 1948, always in the same place, and 
that he now had pain during bad weather and with extremes of 
walking.  

To establish entitlement to service connection for a 
disability, the evidence must show that a disease or injury 
was incurred in or aggravated during service and that there 
is a disability (residuals) as a result of that disease or 
injury.  See 38 U.S.C.A. §§ 1110, 1131.  There must be 
competent evidence of a current disability (medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus, 
or link, between the in-service injury or disease and the 
current disability (medical evidence).  See 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(b); see also Caluza v. Brown, 7 
Vet. App. 498, 506 (1995).  

In the veteran's case, there is no medical evidence that the 
veteran sustained a right lower extremity injury, to include 
the ankle and foot, while on active duty service.  Between 
his two periods of service, he sustained a fracture of the 
right ankle, which was treated in a VA medical facility.  
Although treated during his second period of service for 
complaints of right ankle pain, medical examination 
consistently revealed no deformity or limitation of motion of 
the right foot.  It is not until many years later that 
arthritis in the right lower extremity is shown.  There is no 
medical evidence that the right ankle fracture sustained 
between his first and second periods of service, was 
permanently aggravated during that second period of active 
duty service.  Hence, the right ankle arthritis was not 
occurred in or aggravated in active duty service, nor was 
arthritis shown present in the right lower extremity until 
many years after the veteran's separation from active duty 
service.  Likewise, there is no medical opinion of a nexus 
between the later appearing right ankle arthritis and a 
disease or injury sustained in service.  Although the 
February 1993 VA examining physician offered the diagnoses of 
degenerative joint disease and right ankle arthritis 
abnormality, more likely than not to be a sequelae of a 
gunshot wound sustained in 1944, such opinion was based, not 
on an examination of the record, to include the service 
medical records, but rather on a related history by the 
veteran of having received a gunshot wound to the right foot.  
(See LaShore v. Brown, 8 Vet. App. 406, 409 (1995) (evidence 
which is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, does not constitute "competent medical 
evidence"...and cannot enjoy the presumption of truthfulness 
accorded by Justus v. Principi, 3 Vet. App. 510, 513 (1992)).  
Under the circumstances, the veteran's currently diagnosed 
degenerative changes in the right ankle was not incurred in 
or aggravated by active duty service.  

B.  Ulcers

There is no indication of any ulcers or gastritis in the 
veteran's service medical records.  Ulcers were not shown 
until many years after his separation from active duty 
service, and there is no medical opinion of a nexus between 
currently diagnosed ulcers and the veteran's active duty 
service, or incident therein.  Hence, ulcers were not 
incurred in or aggravated by active duty service.  

The Board notes that a disability which is proximately due 
to, or results from, another disease or injury for which 
service connection has been granted shall be considered a 
part of the original condition.  See 38 C.F.R. § 3.310(a).  
Section 3.310(a) has been interpreted as authorizing a grant 
of service connection for disability caused by a service-
connected disability, and for the degree of additional 
disability resulting from aggravation of a nonservice-
connected disability by a service-connected disability.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The veteran 
maintains that his ulcers were caused by medication used to 
treat his arthritis.  Indeed, he has submitted medical 
evidence of a nexus between NSAID use, such as Indomethacin, 
which the veteran has been taking.  However, and most 
importantly, the veteran is not service-connected for any 
arthritis, be it located in his right ankle or in any other 
joint.  Hence, service connection for ulcers as having been 
proximately due to a service-connected arthritic disorder is 
denied.  


ORDER

Service connection for arthritis of the right foot is denied.  

Service connection for ulcer disease is denied.  


____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

